 In the MatterOfMARSHFURNITURECo.andFURNITUREWORKERSLOCALNo. 2515,CHARTERED BY'THE BROTHERHOOD OF CARPENTERS AND)JOINERS OF AMERICA, AFFILIATEDWITITHE AMERICAN FEDERATIONOF LABORCase No. R-3676.-Decided April 14, 1942Investigation and Certification of Representatives:stipulation for certification-upon eonsent election.Mr. J. E. Marsh, Jr.,of High Point, N. C., for the Company.'Mr. Joe Boyd,of High Point, N. C., for the Union.Mr. George H. Gentithes,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn February 16, 1942, Furniture Workers Local No. 2515, charteredby the Brotherhood of Carpenters and Joiners of America, affiliatedwith the Ameican Federation of Labor, herein called the Union, filedwith the Regional Director for the Fifth Region (Baltimore, Mary-land) a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Marsh Furniture Co.,herein called the Company, engaged at High Point, North Carolina,in the manufacture of kitchen cabinets, and requesting an investigation and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On March 4, 1942, the Company, the Union, and the Regional Directorentered into a "Stipulation for Certification upon Consent Election."On March 12, 1942, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and Article'IlI;Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.Pursuant to the Stipulation an election by secret ballot was con-ducted on March 17, 1942, under the direction and supervision of theRegional Director, among all production and maintenance employees40 N. L.R. B., No. 97535 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Company, who were employed during the pay-roll period ofMarch 12, 1942, including those employees who did not work duringsuch pay-roll period because they were ill or on vacation, or in theactive military service or training of the United States,.or.temporarilylaid off; but excluding clerical and supervisory employees, and em-ployees who have since quit or been discharged for cause, for thepurpose of determining whether or not such employees desire to berepresented by the Union for purposes of collective bargaining withthe Company.On March 20, 1942, the Regional Director issued andduly served upon the parties an Election Report on the ballot.Noobjections to the conduct of the ballot or to the Election Report havebeen filed by any of the parties. In his Election Report the RegionalDirector reported-as follows concerning the balloting and its results :Total on eligibility list---------------------------------------203Total ballots cast-------------------------------------------188Total ballots challenged-------------------------------------0Total blank ballots------------------------------------------1Total void ballots-------------------------------------------1Total valid votes counted-----------------------------------186Votes cast for Furniture Workers Local No. 2515,Chartered bythe Brotherhood of Carpenters and Joiners of America, affil-iated with the AmericanFederationof Labor--------------122Votes castagainst Furniture WorkersLocal No.2515, Charteredby the Brotherhood of Carpenters and Joiners of America,affiliated with the American Federation of Labor------------64Upon the basis of the Stipulation, the Election Report and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Marsh Furniture Co., High Point, NorthCarolina, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Company, ex-cluding clerical and supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the National Labor Relations Act.3.FurnitureWorkers Local No. 2515, Chartered by the Brother-hood of Carpenters and Joiners of America, affiliated with the Amer-ican Federation of Labor, has been designated and selected by a-majority of the employees in the above unit as their representativefor the purposes of collective bargaining, and is the exclusive repre-sentative of all employees in the said unit within the meaning of.Section 9 (a) of the National Labor Relations Act. MARSH FURNITURE Co.1537CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct,IT IS HEREBY CERTIFIED that Furniture Workers Local No. 2515,chartered by the Brotherhood of Carpenters and Joiners of America,affiliated with the American Federation of Labor, has been designatedand selected by a majority of all production and maintenance em-ployees of the Company, excluding clerical and supervisory employees,as their representative for. the purposes of collective bargaining, andthat pursuant to the provisions of Section 9 (a) of the Act, FurnitureWorkers Local No. 2515, chartered by the Brotherhood of Carpentersand Joiners of America, affiliated with the American Federation ofLabor, is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.